DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of November 2, 2020. Applicant’s claim for the benefit of foreign  application KR10-2020-0093293 with the filing date of July 27, 2020 is acknowledged. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 30, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, The term “fake radar” is a relative term which renders the claim indefinite. The term “fake radar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the processing device is transmitting and how that will affect the vehicle. For purposes of the art rejection below, the examiner interprets “transmit a fake radar signal” to be defined by “transmit a signal”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US Pub. No. 2016/0272317) (“Cho”).
Regarding claim 1, Cho anticipates An autonomous vehicle, comprising: a communication device configured to support communication with a drone (see at least Cho para 143: "The wireless communication unit of the unmanned aerial vehicle 1000 receives driving state ( or moving state) information related to the vehicle (S110)."); a detection device configured to detect vehicle status information and driving environment information (see at least Cho para 153: "Here, the driving state of the vehicle 10 may include various types of information collected while the vehicle is driven. Examples of the driving state of the vehicle may include a driving speed ( or moving speed), a moving direction, a driving area, specific driving information received from the driving area, a route to a preset destination and the like."); a processing device configured to (see at least Cho para 157: "When the driving state meets the preset condition, a control command for launching the unmanned aerial vehicle 1000 is generated. The control command may be generated by the controller of the unmanned aerial vehicle.") detect an emergency situation occurring on a road based on the vehicle status information and the driving environment information while autonomous driving (see at least Cho para 8: "In accordance with one embodiment of the present invention, the controller may determine a possible collision against an object, located outside the vehicle, on the basis of an image of the outside of the vehicle and the driving state,") and perform a response logic matching the recognized emergency situation using the drone (see at least Cho para 166: "The controller controls the unmanned aerial vehicle to fly to the position set on the basis of the driving state of the vehicle at the moment the preset condition is met (S131)").
Regarding claim 2, Cho remains as applied to claim 1. Cho further anticipates wherein the emergency situation is one of a vehicle emergency situation (see at least Cho para 165: "The preset condition may also include any case, such as a sudden stop, a collision of the vehicle 10 with an external object, a sudden change of the driving state of the vehicle due to an external force, and the like, as well as the accident (rear-end collision, crash) with another vehicle."), and a front road emergency situation (see at least Cho para 257: "Referring to FIGS. 9A and 21, when the driving state of the vehicle 10 meets a preset condition, for example, when an impact is detected from the vehicle 10, the unmanned aerial vehicle 1000 is launched from the vehicle 10.A n outbreak of a fire may be sensed by the first and second cameras 1121a and 1121b.").
Regarding claim 11, Cho anticipates a drone-based emergency response method in an autonomous vehicle, comprising: detecting, by a controller, vehicle status information and driving environment information while autonomous driving (see at least Cho para 153: "Here, the driving state of the vehicle 10 may include various types of information collected while the vehicle is driven. Examples of the driving state of the vehicle may include a driving speed ( or moving speed), a moving direction, a driving area, specific driving information received from the driving area, a route to a preset destination and the like."); detecting, by the controller, an emergency situation occurring on a road based on the vehicle status information and the driving environment information (see at least Cho para 8: "In accordance with one embodiment of the present invention, the controller may determine a possible collision against an object, located outside the vehicle, on the basis of an image of the outside of the vehicle and the driving state,"); and performing, by the controller, a response logic matching the recognized emergency situation using the drone (see at least Cho para 166: "The controller controls the unmanned aerial vehicle to fly to the position set on the basis of the driving state of the vehicle at the moment the preset condition is met (S131)").
Regarding claim 12, Cho remains as applied to claim 11. Cho further anticipates wherein the emergency situation is one of a vehicle emergency situation (see at least Cho para 165: "The preset condition may also include any case, such as a sudden stop, a collision of the vehicle 10 with an external object, a sudden change of the driving state of the vehicle due to an external force, and the like, as well as the accident (rear-end collision, crash) with another vehicle."), and a front road emergency situation (see at least Cho para 257: "Referring to FIGS. 9A and 21, when the driving state of the vehicle 10 meets a preset condition, for example, when an impact is detected from the vehicle 10, the unmanned aerial vehicle 1000 is launched from the vehicle 10.A n outbreak of a fire may be sensed by the first and second cameras 1121a and 1121b.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho.
Regarding claim 3, Cho remains as applied to claim 2. Cho further teaches wherein the processing device is configured to determine activation of flight of the drone based on a distance between the autonomous vehicle and a following vehicle in a same lane as the autonomous vehicle and a relative speed of the following vehicle (see at least Cho para 198: "The controller may sense a moving speed of the rear vehicle 12 based on the image and calculate a moving speed of the vehicle 10 based on the driving state information, thereby determining possibility of a contact ( collision) between the rear vehicle 12 and the vehicle 10. Or, when it is determined that a distance between the rear vehicle 12 and the vehicle 10 is less than a safe distance based on the image, the controller may determine that there is the chance of the accident."), and allow the drone to move to front of the following vehicle and output a warning (see at least Cho para 199: "If it is determined that there is the chance of the accident, the controller launches the unmanned aerial vehicle 1000 (S123)… The unmanned aerial vehicle 1000 outputs warning information 3110 (e.g., Assure safe distance) when reaching the set position (S141)."). While Cho does not explicitly disclose the following vehicle to be in the same lane as the autonomous vehicle, the “rear vehicle 12 following behind the vehicle 10” includes rear vehicle in the same lane. It would have been obvious to someone skilled in the art before the effective filing date to notify a rear vehicle in the same lane as the autonomous vehicle based on the motivation to avoid an accident which is likely to happen irrespective of the autonomous vehicle’s driving (see at least Cho para 200).
Regarding claim 13, the combination of Cho remains as applied to claim 12. Cho further teaches determining, by the controller, activation of flight of the drone based on a distance between the autonomous vehicle and a following vehicle in a same lane as the autonomous vehicle and  a relative speed of the following vehicle and instruct the drone to fly (see at least Cho para 198: "The controller may sense a moving speed of the rear vehicle 12 based on the image and calculate a moving speed of the vehicle 10 based on the driving state information, thereby determining possibility of a contact ( collision) between the rear vehicle 12 and the vehicle 10. Or, when it is determined that a distance between the rear vehicle 12 and the vehicle 10 is less than a safe distance based on the image, the controller may determine that there is the chance of the accident."); and allowing, by the drone, to move to front of the following vehicle and output a warning (see at least Cho para 199: "If it is determined that there is the chance of the accident, the controller launches the unmanned aerial vehicle 1000 (S123)… The unmanned aerial vehicle 1000 outputs warning information 3110 (e.g., Assure safe distance) when reaching the set position (S141)."). While Cho does not explicitly disclose the following vehicle to be in the same lane as the autonomous vehicle, the “rear vehicle 12 following behind the vehicle 10” includes rear vehicle in the same lane. It would have been obvious to someone skilled in the art before the effective filing date to notify a rear vehicle in the same lane as the autonomous vehicle based on the motivation to avoid an accident which is likely to happen irrespective of the autonomous vehicle’s driving (see at least Cho para 200).
Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho further in view of Roth et al. (DE102018221997) (“Roth”).
Regarding claim 4, Cho remains as applied to claim 3. While Cho teaches warning vehicles of an upcoming danger, Cho does not explicitly teach warning multiple vehicles. However Roth teaches in a similar field of using a drone with vehicles wherein the processing device is configured to: provide the warning to following vehicles in an order of a smallest distance between the autonomous vehicle and two or more following vehicles when there are the following vehicles in the same lane (see at least Roth para 47: "For this purpose, the UAV can in particular float a few meters above the ground surface and activate a signal device, which in particular comprises a plurality of optical and acoustic signal elements, in order to transmit the warning signal, in particular to other road users​to send out, that is to say to vehicle-external road users."). It would have been obvious to someone skilled in the art before the effective filling date to modify Cho with Roth based on the motivation to give adequate warning to vehicles as they approach.
Regarding claim 5, Cho remains as applied to claim 2. While Cho teaches warning approaching drivers about danger via audible and visual warnings. The combination does not explicitly teach transmitting warning via wireless signals from a drone, to another vehicle. However Roth teaches in a similar field of drone assisting motor vehicles sending optical and acoustic warning signals indicating that a vehicle in which an emergency situation has occurred is present on a front road toward rear of the autonomous vehicle (see at least Roth para 94: " ​By providing the warning signal, in particular the optical warning signal 226 and the acoustic warning signal 224, to the vehicle-external road user 228, the vehicle-external road user 228 can be referred to as early as possible to the accident 210. "). While not explicitly fake radar signals, it would have been obvious to someone skilled in the art before the effective filing date to use a fake radar signal instead of an optical or acoustic signal based on the motivation to communicate with the vehicle rather the driver of the vehicle.
Regarding claim 14, the combination of Cho, Kozloski, and Eguchi remains as applied to claim 13. While the combination of Cho, Kozloski, and Eguchi teaches warning approaching drivers about danger via audible and visual warnings. The combination does not explicitly teach transmitting warning via wireless signals from a drone, to another vehicle. However Roth teaches in a similar field of endeavor sending optical and acoustic warning signals indicating that a vehicle in which an emergency situation has occurred exists on a front road toward rear of the autonomous vehicle (see at least Roth para 94: " ​By providing the warning signal, in particular the optical warning signal 226 and the acoustic warning signal 224, to the vehicle-external road user 228, the vehicle-external road user 228 can be referred to as early as possible to the accident 210"). While not explicitly fake radar signals, it would have been obvious to someone skilled in the art before the effective filing date to use a fake radar signal instead of an optical or acoustic signal based on the motivation to communicate with the vehicle rather the driver of the vehicle.
Claim(s) 6-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho further in view of Flick et al. (USP 10,137,984).
Regarding claim 6, Cho remains as applied to claim 2. Cho further teaches the processing device is configured to obtain surrounding environment information of another vehicle using sensors mounted on the drone (see at least Cho para 196: "A driving environment of the vehicle is imaged via a camera (S150). Here, the camera may correspond to the fourth camera 1121d (see FIG. 5A) which is disposed on the unmanned aerial vehicle 1000."). Cho does not explicitly teach transmitting information to an emergency agency. However, Flick teaches in a similar field of drone monitoring to transmit the obtained information to an emergency agency in the another-vehicle emergency situation (see at least Flick Col 5 Lines 59-60: "In other embodiments, the drone or the security system may transmit the sensor data to the emergency service provider."). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination with Flick based on the motivation to identify and mitigate damage (Col 1 lines 35-39).
Regarding claim 7, the combination of Cho and Flick remains as applied to claim 6. Cho further teaches wherein the processing device is configured to output the warning to neighboring vehicles of the another vehicle using the drone (see at least Cho para 204: "The unmanned aerial vehicle 1000 flies to the set position based on the chance of the accident, and outputs warning information 3140. In this instance, the set position corresponds to a position at which the driver of the vehicle 10 can recognize the warning information 3140.").
Regarding claim 8, Cho remains as applied to claim 2. Cho further teaches wherein the processing device is configured to obtain situation information of a front road using sensors mounted on the drone (see at least Cho para 220: "when an accident happens, the unmanned aerial vehicle 1000 can capture the scene of the accident without a separate control command while the driver inspects the happened accident."), and induce evacuation of a following vehicle in the front road emergency situation (see at least Cho para 220: "when an accident happens, the unmanned aerial vehicle 1000 can capture the scene of the accident without a separate control command while the driver inspects the happened accident."). Cho does not explicitly teach transmitting information to an emergency agency. However, Flick teaches in a similar field of drone monitoring transmit the situation information to an emergency agency (see at least Flick Col 11 Lines 15-19: "In at least some embodiments, drone 110 and/or user computing device 116 may automatically transmit at least a portion of the collected sensor data to the emergency service provider to enable the emergency service provider to provide an appropriate response."). It would have been obvious to someone skilled in the art before the effective filing date to modify Cho with Flick based on the motivation to identify and mitigate damage (Col 1 lines 35-39).
Regarding claim 15, Cho remains as applied to claim 12. Cho further teaches instructing, by the controller, the drone to move to another vehicle in which an emergency situation has occurred in the another-vehicle emergency situation (see at least Cho para 158: "The unmanned aerial vehicle 1000 flies toward a position which is set on the basis of the driving state (S130). That is, a destination to which the unmanned aerial vehicle 1000 has to fly may be set based on the received driving state information. For example, the position may correspond to a…. specific area in a driven distance of the vehicle, an area adjacent to another vehicle following behind the vehicle,…a specific area, a preset destination and the like."); obtaining, by the drone, surrounding environment information of the another vehicle (see at least Cho para 196: "A driving environment of the vehicle is imaged via a camera (S150). Here, the camera may correspond to the fourth camera 1121d (see FIG. 5A) which is disposed on the unmanned aerial vehicle 1000.") and providing, by the drone, a warning to a neighboring vehicle of the another vehicle (see at least Cho para 204: "The unmanned aerial vehicle 1000 flies to the set position based on the chance of the accident, and outputs warning information 3140. In this instance, the set position corresponds to a position at which the driver of the vehicle 10 can recognize the warning information 3140."). Cho does not explicitly teach transmitting information to an emergency agency. However, Flick teaches in a similar field of drone monitoring transmitting the obtained information to an emergency agency (see at least Flick Col 5 Lines 59-60: "In other embodiments, the drone or the security system may transmit the sensor data to the emergency service provider."). It would have been obvious to someone skilled in the art before the effective filing date to modify Cho with Flick based on the motivation to identify and mitigate damage (Col 1 lines 35-39).
Regarding claim 16, Cho remains as applied to claim 12. Cho further teaches instructing, by the controller, the drone to fly in the front road emergency situation (see at least Cho para 220: "when an accident happens, the unmanned aerial vehicle 1000 can capture the scene of the accident without a separate control command while the driver inspects the happened accident."); and inducing, by the drone, evacuation of following vehicles (see at least Cho para 12: "When an accident of the vehicle happens, the unmanned aerial vehicle may provide warning information to a rear vehicle following behind the vehicle, thereby preventing a secondary accident."). Cho does not explicitly teach transmitting information to an emergency agency. However, Flick teaches in a similar field of drone monitoring obtaining, by the drone, front road situation information and transmitting the obtained information to an emergency agency (see at least Flick Col 11 Lines 15-19: "In at least some embodiments, drone 110 and/or user computing device 116 may automatically transmit at least a portion of the collected sensor data to the emergency service provider to enable the emergency service provider to provide an appropriate response."). It would have been obvious to someone skilled in the art before the effective filing date to modify Cho with Flick based on the motivation to identify and mitigate damage (Col 1 lines 35-39).
Claim(s) 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho further in view of Alieiev (EP 3614356).
Regarding claim 9, Cho remains as applied to claim 2. While Cho teaches launching a drone based on the driving state of the vehicle. Cho does not explicitly teach using the drone to inform a following vehicle of a platoon. However Alieiev teaches in the similar field of platooning vehicles wherein the processing device is configured to provide information indicating that the autonomous vehicle is platoon-driving in front of a following vehicle to the following vehicle using a flight pattern of the drone in the platoon driving situation (see at least Alieiev para 25: "As indicated in Fig. 2 the last vehicle 100a of the platoon projects a text message "Platoon End" on the road surface and the heading vehicle 100d projects a text message "Platoon Start" on the road surface."). It would have been obvious to use a drone to convey platoon information based on the motivation to cooperate with other vehicles that do not have v2x communications.
Regarding claim 10, the combination of Cho and Alieiev remains as applied to claim 9. Alieiev further teaches wherein the processing device is configured to identify and provide whether the following vehicle is able to overtake using the drone when recognizing that the following vehicle is ready to overtake (see at least Alieiev para 26: "For example, the last vehicle 100a may communicate with following vehicles 210, e.g. to mark the platoon's 200 area and inform whether there is oncoming traffic 220.").
Regarding claim 17, Cho remains as applied to claim 12. Cho further teaches instructing, by the controller, the drone to fly in the platoon driving situation (see at least Cho para 155: "When the driving state of the vehicle meets a preset condition, the unmanned aerial vehicle 1000 is launched from the housing 2000 (S120). After the launch, the unmanned aerial vehicle 1000 may be landed on a specific ground surface or fly above the vehicle 10."). While Cho teaches launching a drone based on the driving state of the vehicle. Cho does not explicitly teach using the drone to inform a following vehicle of a platoon. However Alieiev teaches in the similar field of platooning vehicles outputting, by the drone, information indicating that the autonomous vehicle is platoon-driving to a following vehicle following a platooning queue (see at least Alieiev para 25: "As indicated in Fig. 2 the last vehicle 100a of the platoon projects a text message "Platoon End" on the road surface and the heading vehicle 100d projects a text message "Platoon Start" on the road surface."). It would have been obvious to use a drone to convey platoon information based on the motivation to cooperate with other vehicles that do not have v2x communications.
Regarding claim 18, the combination of Cho and Alieiev remains as applied to claim 17. Alieiev further teaches requesting, by the controller, the drone to identify whether overtaking is possible in response to detecting that the following vehicle is ready to overtake (see at least Alieiev para 28: "if a potential intruder crosses the marked area, gaps may be opened between the platooning vehicles to let a passing vehicle slip in in case of oncoming traffic."); and identifying, by the drone, whether the overtaking is possible and performing guide according to the request (see at least Alieiev para 26: "For example, the last vehicle 100a may communicate with following vehicles 210, e.g. to mark the platoon's 200 area and inform whether there is oncoming traffic 220.").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kozloski (US Pub. No. 2018/0233038) teaches informing other vehicles of erratic behavior and correcting them. Eguchi (US Pub. No. 2020/0380870) teaches using a drone in a platoon. Madden et al. (US Pub. No. 2021/0398434) teaches using drones to assist first responders, including alerting drivers if they entered an exclusion area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663